DETAILED ACTION
Examiner's Note:  The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s remarks filed on 08/19/2022 have been fully considered. 
Regarding objection to the specification – abstract, applicant’s remarks have been considered, they are not persuasive. Therefore, see the examiner’s response to such remarks in the office action below. 
Regarding the claim interpretation for means for or step plus function, applicant’s remarks have been considered, they are not persuasive. Therefore, see the examiner’s response to such remarks in the office action below.
Regarding the indefiniteness rejection of claim 15, applicant’s remarks have been considered, they are not persuasive. Therefore, see the examiner’s response to such remarks in the office action below.
Applicant states on page[s] 9 of the remarks as filed: “According to the Office Action, the abstract of the disclosure has been objected to because there is a paragraph number indication in the abstract. However, Applicant has reviewed the abstract and does not see a paragraph number indication in this section. Therefore, Applicant respectfully requests the removal of this objection.”

	In response the examiner isn’t persuaded, the abstract filed with the office on 04/02/2020, at line 2, clearly shows a bracketed paragraph number. The examiner has reproduced below the abstract for applicant’s inspection:

****A system architecture for managing access to data and managing operations performed by applications using the data. In one example, a secure edge module is provided. [0014] In some embodiments, a secure edge module may be provided. The secure edge module may be a secure environment that is trusted to control/manage access to different sets of data. The secure edge module may identify/authenticate applications that may perform operations on the data. The secure edge module may decrypt the data within the secure edge module and allow the operations to execute within the secure edged module, using the decrypted data.

Applicant states on page[s] 9 and 10 of the remarks as filed: “According to the Office Action, this application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic
placeholder that is coupled with functional language without reciting sufficient structure to
perform the recited function and the generic placeholder is not preceded by a structural modifier.

Applicant did not and does not intend to invoke § 112, 6. The presented claims do not
use the terminology “means for” or “step for”, and thus present a strong presumption that § 112, para. 6 does not apply. This presumption is a strong one that is not readily overcome.

Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011); citing Lighting World, Inc. v. Birchwood Lighting, Inc., 382 F.3d 1354, 1358 (2004). Since Applicant expressly state that § 112, 46 should not be invoked, a strong showing needs to be presented why the claims should be interpreted under § 112, para. 6.

Importantly, § 112, para. 6 will not apply if persons of ordinary skill in the art reading the
specification understand the term to be the name for the structure that performs the function, even when the term covers a broad class of structures or identifies the structures by their function (e.g., “filters,” “brakes,” “clamp,” “screwdriver,” and “locks”). Id. Moreover, the claim term is not required to denote a specific structure or a precise physical structure to avoid the application of § 112, para. 6. Here, multiple examples are provided to the structure of the claimed “processing device”, its various components, and its interconnections and interactions with other elements. For example, Fig. 19 illustrates a processing device 1902 as it is positioned and interacts with other elements. Paragraph [0153] of the original Specification further explains that:

Processing device 1902 may be provided by one or more general-purpose processing devices such as a microprocessor, central processing unit, or the like.
In an illustrative example, processing device 1902 may comprise a complex instruction set computing (CISC) microprocessor, reduced instruction set computing (RISC) microprocessor, very long instruction word (VLIW) microprocessor, or a processor implementing other instruction sets or processors implementing a combination of instruction sets. Processing device 1902 may also comprise one or more special-purpose processing devices such as an application specific integrated circuit (ASIC), a field programmable gate array (FPGA), a digital signal processor (DSP), network processor, or the like. The processing device 1902 may be configured to execute the operations described herein, in accordance with one or more aspects of the present disclosure, for performing the operations and steps discussed herein.

Thus, the claim term “processing device” should not be construed under §112,
6th.”
	In response the examiner isn’t persuaded, the examiner points out that applicant’s recited: “processing device,” could be either a software/computer instructions or hardware, but does have to be both or ether or at all. 
	The examiner notes that applicant has to further limit the claim language with “processor device,” or other variant processor device as listed in paragraph: 0153 of the specification as filed to overcome the rejection. 

Applicant states on page[s] 11 of the remarks as filed: “Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-ATA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. This rejection is respectfully traversed for the following reasons, namely, as noted above, none of claim 15’s elements should be construed
under §112, 6, thereby obviating this rejection.”

	In response the examiner isn’t persuaded, the examiner points out the rejection is maintained based on applicant has failed to prove that the claim language invoking means for or step plus functional claim language is positively implemented by hardware. 
Response to Amendment
Status of the instant application:
Claim[s] 1 – 20 are pending in the instant application. 
Claim[s] 1, 3, 12, 13, 15, 16, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lombardi et al. [US PUB # 2020/0227178], applicant’s claims amendments of the various forms the previously declared allowable subject matter has been considered. Therefore, the rejection is withdrawn. 
Claim[s] 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lombardi et al. [US PUB # 2020/0227178] in view of McMurdie et al. [US PGPGPUB # 2019/0342077], the rejection is withdrawn. 
Claim[s] 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lombardi et al. [US PUB # 2020/0227178] in view of Borne-Pons et al. [US PAT # 10250394], the rejection is withdrawn.  
Claim[s] 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lombardi et al. [US PUB # 2020/0227178] in view of Keskar [US PGPUB # 2019/0392407], the rejection is withdrawn.
Specification
The abstract of the disclosure is objected to because there is a paragraph number indication in the abstract.  
Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim[s] 18 is objected to because of the following informalities:  this claim as a result of a dependency change is now out of original numbering order.  
Appropriate correction is required.
Claim Interpretation – 35 USC 112th 6th or F
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Such claim[s]/claim limitation(s) is/are: 
As per claim 15. An apparatus, comprising:

a memory configured to store data; and

a processing device configured “to:
	obtain a first smart contract associated with a set of data, a secure edge module, and an artificial intelligence model, wherein the artificial intelligence model is configured to generate inferences;
	determine whether the artificial intelligence model is allowed to generate a set of
inferences using the set of data based on the first smart contract;
	in response to determining that the artificial intelligence model is allowed to
generate the set of inferences using the set of data, cause the artificial intelligence model
to execute on the set of data to generate the set of inferences; and
	performing one or more post processing operations for one or more of the
artificial intelligence model and the set of data based on the first smart contract.”

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Please see the indefiniteness rejection below. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	Appropriate action required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim[s] 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Appropriate action required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim[s] 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear where in the specification as filed the identified functionality that is implemented by the processing device as articulated above in the means for or step plus functional claim interpretation over claim 15.  
	Appropriate action required. 
Allowable Subject Matter
Claim[s] 1, 3 - 20 contain allowable subject matter, but as allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
***A reason for allowance is forth coming in the next subsequent office action. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection or objection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANT SHAIFER - HARRIMAN whose telephone number is (571)272-7910. The examiner can normally be reached M - F: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571- 272- 3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANT B SHAIFER HARRIMAN/          Primary Examiner, Art Unit 2434